COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Angeleta Rodriguez v. Roger Janki
Appellate case number:      01-19-00019-CV
Trial court case number:    1120842
Trial court:                County Civil Court at Law No. 4 of Harris County

       Appellant, Angeleta Rodriguez, has filed a notice of appeal of the trial court’s
final judgment in a forcible detainer proceeding in which appellee, Roger Janki, was
awarded possession of the property at issue. Appellant has filed motions and
correspondence in which she requests to be allowed to return to, or reenter, the property,
and has now filed a motion requesting that we rule on the previous motions and “end this
case.”
        To present any arguments for reversal of the trial court’s judgment, appellant must
file a brief that complies with Texas Rule of Appellate Procedure 38.1. See TEX. R. APP.
P. 38.1; see also TEX. R. APP. P. 43.2. None of appellant’s motions or correspondence
comply with the requirements for an appellant’s brief. Accordingly, appellant’s motions
are dismissed as moot.
        Appellant’s brief was due to be filed on May 6, 2019, and she has not yet filed a
brief. See TEX. R. APP. P. 38.6(a). We extend the time for appellant to file a brief in this
appeal. See TEX. R. APP. P. 38.6(d). Appellant’s brief is due to be filed in this Court
within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: ___May 30, 2019___




                                             1